Citation Nr: 1010695	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  07-27 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased rating for service-connected 
postoperative residuals of a left shoulder dislocation, 
currently evaluated as 20 percent disabling.  (A temporary 
total convalescence rating has been assigned, pursuant to 
38 C.F.R. § 4.30, effective from April 30, 2009 through May 
31, 2009.)


REPRESENTATION

Veteran represented by:	William J. Marshall, Attorney 
at Law 


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 




INTRODUCTION

The Veteran served on active duty in the United States Army 
from January 1971 to January 1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.


FINDING OF FACT

The Veteran's left shoulder disability is manifested by 
complaints of pain, weakness and limited motion.  Objective 
clinical findings include limited range of forward flexion to 
80 degrees and abduction to 69 degrees.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
the Veteran's service-connected left shoulder disability have 
not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 4.71, 4.71a, Diagnostic Code 5201 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess held that the VCAA 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA issued VCAA notice letters to the 
Veteran dated in February 2007, May 2008, and November 2008.  
These letters informed the Veteran of what evidence was 
required to substantiate his increased rating claim and of 
his and VA's respective duties for obtaining evidence.  The 
February 2007 and November 2008 letters also informed the 
Veteran as to the law pertaining to the assignment of a 
disability rating and effective date as the Court required in 
Dingess.

In addition, the Court has held that an increased 
compensation claim "is a new and separate claim for which 
section 5103(a) preadjudicatory notice is required."  
Vazquez-Flores v. Peake, 22 Vet. App. 37, 42 (2008), vacated 
on other grounds sub. nom. Vazquez-Flores v. Shineski, 540 
F.3d 1270 (Fed. Cir. 2009).  The Court has held that a notice 
letter must inform the Veteran (1) that, to substantiate a 
claim, the Veteran must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity and the effect that worsening has on the claimant's 
employment; (2) if the veteran is rated under a Diagnostic 
Code that contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect of that worsening 
has on the claimant's employment (such as a specific 
measurement or test result), the notice letter must provide 
at least general notice of that requirement; (3) that if an 
increase in disability is found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from 0% to as much as 100% (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment; and (4) of examples of the types of medical and 
lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  

Recently, in reviewing the Court's Vazquez-Flores decision, 
the Federal Circuit found that such notice need not be 
"veteran specific," nor need it inform the claimant of 
alternative diagnostic codes that might be applicable to his 
or her claim or that he or she should submit evidence showing 
that the disability had an impact on his or her "daily 
life." Vazquez-Flores, 540 F.3d 1270, 1277 (Fed. Cir. 2009).

The Veteran was provided with notice that complied with 
Court's decision in Vazquez-Flores v. Peake in the above-
mentioned May 2008 letter from the RO.  The Board recognizes 
that this letter, along with the above-mentioned November 
2008 notice letter, was mailed to the Veteran after initial 
adjudication of the claim by the RO.  See Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  However, any defect with 
respect to the timing of the VCAA notice did not prejudice 
the Veteran.  After the notice was provided, the claim was 
readjudicated in the May 2008 and in multiple subsequent 
statement of the cases and the Veteran was provided with an 
opportunity to respond.

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
Veteran's service treatment records, VA outpatient medical 
records, private medical records, and provided him with three 
VA examinations.  

As the Board will discuss in detail in its analysis below, 
the Veteran was provided with VA examinations in March 2007, 
February 2008, and March 2009.  The reports of these 
examinations reflect that the examiners recorded the 
Veteran's current complaints, conducted appropriate physical 
examinations and rendered appropriate diagnoses and opinions 
consistent with the remainder of the evidence of record, and 
pertinent to the rating criteria.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008).  While the record does not reflect that the March 
2009 examiner reviewed the Veteran's claims folder, the 
Veteran is not prejudiced thereby as the examiner considered 
medical history as reported by the Veteran which is 
consistent with that contained in the claims folder.  The 
Board therefore concludes that the examinations are adequate 
for rating purposes.  See 38 C.F.R. § 4.2 (2009).  

The Board notes that the Veteran underwent left shoulder 
surgery in April 2009.  As noted on the title page, a 
temporary total disability rating has been assigned pursuant 
to 38 C.F.R. § 4.30 from April 30, 2009 through May 31, 2009.  
The record indicates that Veteran was not provided with a VA 
examination following his surgery.  However, his post-surgery 
physical therapy records are of record and VA outpatient 
treatment records from December 2009 indicate that there has 
been no improvement in the Veteran's disability following 
surgery.  Accordingly, the Board finds that the evidence of 
record adequately addresses the Veteran's left shoulder 
disability and a remand for an additional examination would 
be of no use to the Veteran. 

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has declined to exercise his option of a personal hearing. 

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations 

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  

The Court recently held that "staged" ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet App 505 (2007).

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45. See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment. See 38 C.F.R. § 4.10 
(2009). Disability of the musculoskeletal system is primarily 
the inability to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance. See 38 C.F.R. § 4.40 (2009). Consideration is to 
be given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing. See 38 C.F.R. § 
4.45 (2009).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint. See 38 C.F.R. § 4.59 (2009).

Specific rating criteria

The evidence in this case reflects that the Veteran's left 
arm is his non-dominant (minor) extremity.  See 38 C.F.R. § 
4.69 (2009) [a distinction is made between major (dominant) 
and minor musculoskeletal groups for rating purposes, and 
only one extremity is to be considered major].

Under Diagnostic Code 5201 [arm, limitation of motion of] 
limitation of motion to shoulder level in the minor extremity 
warrants a 20 percent evaluation.  Limitation of motion to 
midway between the side and shoulder level warrants a 20 
percent evaluation in the minor extremity.  Limitation of 
motion to 25 degrees from the side warrants a 30 percent 
evaluation for the minor extremity.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (2009).

Normal forward elevation (flexion) and abduction of the 
shoulder is from 0 degrees to 180 degrees; full range of 
internal and external rotation is from 0 to 90 degrees. See 
38 C.F.R. § 4.71, Plate I (2009).

Analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  In this case, the Board has considered whether 
another rating code is "more appropriate" than the one used 
by the RO, Diagnostic Code 7305.  See Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995).

The Veteran's service-connected left shoulder disability is 
currently rated under 38 C.F.R. 4.71a, Diagnostic Codes 5303-
5201 [Muscle Group III - limitation of motion of arm].  See 
38 C.F.R. § 4.27 (2009) [hyphenated diagnostic codes are used 
when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen].

The record does not indicate that the Veteran has suffered a 
muscle group injury.  The Veteran's service treatment records 
indicate that he was involved in a motor vehicle accident in 
July 1971, several days later he dislocated his shoulder 
while lifting a heavy object.  See, e.g., a January 1972 in-
service discharge summary.  He then suffered from frequent 
shoulder dislocations and was diagnosed with recurrent 
subluxation of the left shoulder.  There is no evidence that 
the Veteran's left shoulder disability resulted from a 
through and through or deep penetrating wound resulting in 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There is also no evidence of the 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side, and 
impairment of strength and endurance in comparison to the 
sound side.  Nor does the Veteran's disability approximate 
this description.  See 38 C.F.R. §§  4.7; 4.56 (2009).  
Accordingly, rating the Veteran under Diagnostic Code 5303 is 
not appropriate. 

The Board notes that the Veteran left shoulder disability has 
been assigned a 20 percent disability rating.  Therefore 
applying Diagnostic Code 5203 [clavicle or scapula, 
impairment of] is not in the Veteran's best interest as this 
code provides a maximum rating of 20 percent.

Ankylosis of the shoulder has not been demonstrated by 
medical evidence and Diagnostic Code 5200 [scapulohumeral 
articulation, ankylosis of] is therefore inappropriate.  

The Board has considered Diagnostic Code 5202 based on the 
Veteran's recurrent dislocation with frequent episodes of 
guarding.  However, in order to warrant an increased 
disability rating under this Diagnostic Code, the evidence 
would have to show a loss of the humeral head, nonunion of 
the humeral joint (false flail joint) or fibrous union. These 
conditions have not been identified and the Veteran has not 
alleged that such conditions exist.

The record indicates that the Veteran's left shoulder 
symptomatology centers around his limitation of motion and 
complaints of joint pain and weakness.  Accordingly, the 
Board will continue to rate the Veteran under Diagnostic Code 
5201.

Analysis 

The currently assigned 20 percent rating contemplates 
limitation of motion midway between the side and shoulder 
level (45 degrees).  In order for a higher disability to be 
assigned, limitation of motion of the left arm to 25 degrees 
from the side must be demonstrated. In this case, the 
competent evidence of record does not show that such 
limitation of motion is approximated.

The evidence of record contains multiple range of motion 
findings for the Veteran's left shoulder.  At its most 
severe, the Veteran's left shoulder abduction was limited to 
69 degrees.  See an October 2009 private physical therapy 
treatment record.  An August 2008 VA treatment record records 
the Veteran's flexion as limited to 80 degrees.  

While the Board notes that the Veteran has been described as 
having 59 degrees of abduction and 75 degrees of flexion in 
May 2009, such measurements were recorded during the 
Veteran's temporary total disability rating.  Moreover, such 
range of motion findings would not warrant an increased 
disability rating as they do not describe motion limited to 
25 degrees from the side.  Moreover, the Board also notes 
that while the Veteran was observed to have 25 degrees of 
external rotation at the side in April 2007, such range of 
motion finding describes shoulder rotation and does not 
describe the Veteran's ability to raise his arm from his 
side. 

Because the competent evidence of record shows left arm 
motion is to a level which is greater than 45 degrees (midway 
between the side and shoulder level), and that shoulder 
motion is manifestly not limited to 25 degrees from the side, 
a 30 percent or more disability rating is not warranted under 
Diagnostic Code 5201.

DeLuca consideration

The Court, in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that VA's review of a service-connected musculoskeletal 
disability must include an assessment of the functional 
impairment caused by that disability. See 38 C.F.R. §§ 4.40, 
4.45 (2009). The Board has therefore taken into consideration 
the provisions of 38 C.F.R. §§ 4.40 and 4.45.

The Veteran has complained of shoulder pain and weakness. 
However, there is no evidence that such symptomatology 
warrants the assignment of an increased disability rating.  
The March 2007 VA examiner noted that the flexion of the 
Veteran's left shoulder was limited to 150 degrees with pain 
beginning at 130.  Abduction was measured as limited to 150 
degrees with pain beginning at 130 degrees.  The examiner 
specifically stated that there was no additional loss of 
motion following repetitive use. 

The February 2008 VA examiner observed that the Veteran 
demonstrated forward flexion which was limited to 90 degrees 
due to pain.  Abduction was measured as limited by pain at 95 
degrees.  Although "significant weakness" in shoulder 
abduction was noted, the VA examiner stated that repetitive 
motion did not cause a loss in the Veteran's left shoulder 
range of motion. 

During the March 2009 VA examination, the Veteran 
demonstrated 170 degrees of flexion and abduction.  Pain was 
observed between 80 - 170 degrees during abduction and 90 - 
170 degrees for flexion.  The examiner specifically stated 
that there was no "additional functional limitations of this 
joint; including no additional loss of range of motion during 
flare-ups, or secondary to repetitive use of the joint, 
painful motion, weakness and excessive fatigability, lack of 
endurance or incoordination."  

The Board observes that the Veteran was documented as having 
100 degrees of forward flexion in a March 2007 VA outpatient 
treatment record and that his arm would start to fall with 
time.  This treatment record does not indicate to what extent 
this demonstrated a functional impairment.  As noted 
immediately above, repetitive testing conducted during three 
VA examinations did not reveal any additional functional 
impairment in the Veteran's left arm. 

As noted in the Board's analysis above, the Veteran's left 
shoulder range of motion was limited to 69 degrees of 
abduction  in October 2009 and 80 degrees of flexion in 
August 2008.  The Board observes that the August 2008 VA 
treatment report documents that the Veteran was limited to 70 
degrees of abduction and 80 degrees of flexion due to pain.  
Accordingly, even when taking limitation of motion due to 
pain into account, a 20 percent disability rating is still 
warranted.

Thus, the clinical record does not indicate that there exists 
additional disability so as to warrant the assignment of a 
higher rating.  Absent additional loss of motion or similar 
functional loss, an increased rating is not warranted under 
DeLuca.

Hart consideration

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings. In reaching its 
conclusion, the Court observed that when a claim for an 
increased rating is granted, the effective date assigned may 
be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that 
an increase in disability had occurred within that time 
frame. See 38 U.S.C.A. § 5110 (West 2002); see also 38 C.F.R. 
§ 3.400 (2009). Accordingly, the relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.

In this case the veteran filed his increased rating claim in 
March 2004. The question to be answered by the Board, then, 
is whether any different rating should be assigned for any 
period from March 2003 to the present.

After a careful review of the record the Board can find no 
evidence to support a finding that the Veteran's left 
shoulder disability was more or less severe during the appeal 
period.  While cognizant that the Veteran has undergone 
shoulder surgery during the appeal period, for which a 
temporary total rating was assigned, the evidence for the 
entire period is otherwise roughly consistent and does not 
identify any limitation of shoulder motion or other pathology 
which would allow for the assignment of a disability rating 
in excess of 20 percent.  The Veteran has pointed to none. 
Accordingly, the currently assigned 20 percent disability 
rating is appropriate from March 2003 to the present, with 
the exception of the period of assignment of a temporary 
total rating.



Extraschedular considerations

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96. 
 The RO included 38 C.F.R. § 3.321(b)(1) in the July 2007 
Statement of the Case (SOC) and appears to have considered 
the regulation in the Veteran's case.  Accordingly, the Board 
will address the possibility of the assignment of an 
extraschedular rating for the increased disability rating at 
issue.  

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board 
has been unable to identify an exceptional or unusual 
disability picture with respect to the Veteran's service-
connected left shoulder disability.  The medical evidence 
fails to demonstrate symptomatology of such an extent that 
application of the ratings schedule would not be 
appropriate.  In fact, as discussed in detail above, the 
symptomatology of the Veteran's disability is specifically 
contemplated under the appropriate ratings criteria.  
Accordingly, the Board finds that the Veteran's disability 
picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately 
contemplates the Veteran's level of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, the Board will briefly note that 
the evidence in this case does not demonstrate any of the 
factors provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment.  
See 38 C.F.R. § 3.321(b)(1).  In this case, there is no 
indication that the Veteran has required frequent 
hospitalizations for his left should disability. 

With respect to employment, the evidence of record indicates 
that the Veteran works in a labor intensive occupation.  See 
an August 2008 VA treatment note.  While the Veteran has 
stated that his shoulder disability causes him difficulty 
working overhead, there is no indication that this disability 
has caused him to miss work or creates any unusual employment 
impairment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  In 
addition, there is no evidence in the medical records of an 
exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.  

The Board therefore has determined that referral of the case 
for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.




ORDER

Entitlement to a disability rating in excess of 20 percent 
for a left shoulder disability is denied. 



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


